DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending in this application.
Claims 1, 7, 12 and 16 are amended.
Claims 23-26 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the arguments do not apply to Van Wonterghem (5,951,660) being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-5, 7-21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al (7,274,543) (hereinafter “Nishikawa”) and further in view of Van Wonterghem (5,951,660).
Regarding claim 1, Nishikawa discloses an overvoltage protection apparatus (fig.1, col 3, lines 1-5), comprising: an apparatus input (11); an apparatus output (13); a first transistor (31) comprising a first terminal (source of 31), a second terminal (drain of 31), and a third terminal (gate of 31), wherein the first terminal is coupled to the apparatus input (source of 31 coupled to 11 as shown in fig.1); a second transistor (41) comprising a fourth terminal (source of 41), a fifth terminal (drain of 41), and a sixth terminal (gate of 41), wherein the sixth terminal is directly coupled to the second terminal (gate of 41 directly coupled to drain of 31, see fig.1), the fourth terminal is coupled to the apparatus input (source of 41 coupled to input 11), and the fifth terminal is coupled to the apparatus output (drain of 41 coupled to 13); a Zener diode (23) comprising a positive electrode (cathode of 23) and a negative electrode (anode of 23), wherein the negative electrode is coupled to the third terminal (cathode of 23 coupled to gate of 31, fig.1), and the positive electrode is coupled to a ground (anode of 23 coupled to 14, fig.1); a first resistor (21) located between the first terminal (source of 31, fig.1) and the third terminal (gate of 31, fig.1); a second resistor (32) located between the sixth terminal (gate of 41) and the positive electrode (anode of 23); and wherein the first transistor (31) and the Zener diode (23) are configured not to turn on the second transistor (41) when the input voltage exceeds the preset protection voltage (col 5, lines 51-58), Nishikawa does not 
Van Wonterghem teaches a capacitor (C1, fig.1) located between the fourth terminal (terminal of T1) and the sixth terminal (gate of T1), wherein the capacitor (C1, fig.1) is connected to the sixth terminal (gate of T1) at a node (node connecting R1 and C1) such that the second resistor is located between the node and the ground (terminal connected to the other terminal of R1), wherein the capacitor (C1) and the second resistor (R2) are configured to delay turning on the second transistor (col3, lines 44-46: C1, R2 provide RC time constant at gate of T1, fig.1) when the input voltage (voltage on 1, fig.1) is increasing and does not exceed a preset protection voltage (col 3, lines 58-59). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Nishikawa to include the capacitor of Van Wonterghem to provide the advantage of providing a time constant regulating of transistor at the output thereby improving the overvoltage protection circuit.
Regarding claim 2, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 1, wherein the first transistor (Nishikawa 31, fig.1) is disconnected when the input voltage does not exceed the preset protection voltage (Nishikawa col 5, lines 40-49), and wherein the second transistor (Nishikawa 41, fig.1) is conducted when the input voltage does 
Regarding claim 3, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 1, wherein the first transistor (Nishikawa 31, fig.1) is conducted when the input voltage exceeds the preset protection voltage (Nishikawa col 5, lines 51-58).
Regarding claim 4, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 1, wherein the preset protection voltage depends on a sum of a Zener voltage (Nishikawa voltage across 23, fig.1) of the Zener diode (Nishikawa 23, fig.1) and a threshold voltage (Nishikawa, col 2, lines 40-42) of the first transistor (Nishikawa 31, fig.1).
Regarding claim 5, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 1, wherein the first transistor (Nishikawa, 31, fig.1) and the second transistor (Nishikawa 41, fig.1) are p-channel metal-oxide-semiconductor (PMOS) transistors (Nishikawa PMOS transistors 31, 41, fig.1 as shown).
Regarding claim 7, Nishikawa an overvoltage protection apparatus (fig.1, col 3, lines 1-5), comprising: an apparatus input (11); an apparatus output (13); a first transistor (31) comprising a first transistor source (source of 31), a first transistor drain (drain of 31), and a first transistor gate (gate of 31), wherein the first transistor source is coupled to the apparatus input (source of 31 coupled to 11); a second transistor (41)comprising a second transistor source (source of 41), a second transistor drain (drain of 41), and a second transistor gate (gate of 41), wherein the second transistor gate is coupled to the first transistor drain (gate of 41 coupled to drain of 31), 522440-v2/4202-8650116Atty. Docket Number: 4202-86501 (83611526US09)the second transistor source is coupled to the apparatus input (source of 41 coupled to 11), and the second transistor drain is coupled to the apparatus output (drain of 41 
Van Wonterghem teaches a capacitor (C1, fig.1) located between the second transistor source (source of T1) and the second transistor gate (gate of T1), wherein the capacitor (C1, fig.1) is connected to the second transistor gate (gate of T1) at a node (node connecting R1 and C1) such that the second resistor is located between the node and the ground (terminal 2 connected to the other terminal of R1), wherein the capacitor (C1) and the second resistor (R1) are configured to delay turning on the second transistor (col3, lines 44-46: C1, R2 provide RC time constant at T1, fig.1) when the input voltage (voltage on 2, fig.1) is increasing and does not exceed a preset protection voltage (col 3, lines 58-59). It would have been obvious to one with 
Regarding claim 8, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 7, wherein the first transistor (Nishikawa 31, fig.1) is disconnected when the input voltage does not exceed the preset protection voltage (Nishikawa, col 5, line 40-49) and wherein the second transistor (Nishikawa 41, fig.1) is conducted when the input voltage does not exceed the preset protection voltage (Nishikawa col 5, lines 40-49) and after the input voltage remains stable for a preset delay time (Van Wonterghem R1, C1, fig. 1 creates delay time, fig.1).
Regarding claim 9, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 7, wherein the first transistor (Nishikawa 31, fig.1) is conducted when the input voltage exceeds the preset protection voltage (Nishikawa col 5, lines 51-58).
Regarding claim 10, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 7, wherein the preset protection voltage depends on a sum of a regulator voltage (Nishikawa, col 2, lines 40-42) of the voltage regulator circuit and a threshold voltage  (Nishikawa, col 2, lines 40-42) of the first transistor (Nishikawa 31, fig.1).
Regarding claim 11, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 7, wherein the voltage regulator circuit (Nishikawa, fig.1, 23) is an active voltage regulator circuit (Nishikawa, fig.1, 23) or a passive voltage regulator circuit.
Regarding claim 12, Nishikawa discloses a device (fig.1, col 3, line 1-3) comprising: an overvoltage protection apparatus (fig.1, col 3, lines 1-5), comprising: an apparatus input (11); an apparatus output (13); a first transistor (31) comprising a first transistor source (source of 31), a first transistor drain (drain of 31), and a first transistor gate (gate of 31), wherein the first transistor source is coupled to the apparatus input (source of 31 coupled to 11); a second transistor (41) comprising a second transistor source (source of 41), a second transistor drain (drain of 41), and a second transistor gate (gate of 41), wherein the second transistor gate is coupled to the first transistor drain (gate of 41 coupled to drain of 31), the second transistor source is coupled to the apparatus input (source of 41 coupled to 11), and the second transistor drain is coupled to the apparatus output (drain of 41 coupled to 13); a Zener diode (23) comprising a positive electrode (anode of 23) and a negative electrode (cathode of 23), wherein the negative electrode is coupled to the first transistor gate (23 coupled to gate of 31), and the positive electrode is coupled to a ground (23 coupled to terminal between 12 and 14); a first resistor (21) located between the first transistor source and the first transistor gate (21 between source and gate of 31); a second resistor (32) directly coupled to the second transistor gate and the positive electrode (32 coupled between gate of 41 and terminal between 12 and 14); and wherein the first transistor (31) and the Zener diode (23) are configured not to turn on the second transistor (41) when the input voltage exceeds the preset protection voltage (col 5, lines 51-58), Nishikawa does not disclose a capacitor located between the second transistor source and the second transistor gate, wherein the capacitor is connected to the second transistor gate at a node such that the second resistor is located between the node and the ground, wherein the capacitor and the second resistor are configured to delay turning on the 
Van Wonterghem teaches a capacitor (fig.1, C1) located between the second transistor source (source of T1) and the second transistor gate (gate of T1), wherein the capacitor (C1, fig.1) is connected to the second transistor gate (gate of T1) at a node (node connecting R1 and C1) such that the second resistor is located between the node and the ground (terminal 2 connected to the other terminal of R1), wherein the capacitor (C1) and the second resistor (R1) are configured to delay turning on the second transistor (col3, lines 44-46: C1, R2 provide RC time constant to T1) when the input voltage (voltage on 3, fig.1) is increasing and does not exceed a preset protection voltage (col 3, lines 58-59). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Nishikawa to include the capacitor of Van Wonterghem to provide the advantage of providing a time constant regulating of transistor at the output thereby improving the overvoltage protection circuit.
Regarding claim 13, Nishikawa and Van Wonterghem disclose the device of claim 12, wherein the first transistor (Nishikawa 31, fig.1) is disconnected when the input voltage does not exceed the preset protection voltage (Nishikawa col 5, lines 40-49), and wherein the second transistor (Nishikawa 41, fig.1) is conducted522440-v2/4202-8650118Atty. Docket Number: 4202-86501 (83611526US09) when the input voltage does not exceed the preset protection voltage (Nishikawa col 5, lines 40-49) and after the input voltage remains stable for a preset delay time (Van Wonterghem R1, C1, fig.1 creates delay time).
Regarding claim 14, Nishikawa and Van Wonterghem disclose the device of claim 12, wherein the first transistor (Nishikawa 31, fig.1) is conducted when the input voltage exceeds the preset protection voltage (Nishikawa col 5, line 51-58).
Regarding claim 15, Nishikawa and Van Wonterghem disclose the device of claim 12, wherein the preset protection voltage depends on a sum (Nishikawa, col 2, lines 40-42) of a Zener voltage (voltage of 23) of the Zener diode (23) and a threshold voltage (Nishikawa, col 2, lines 40-42) of the first transistor (Nishikawa, col 2, lines 40-42).
Regarding claim 16, Nishikawa discloses a device (fig.1, col 3, line 1-3) comprising: an overvoltage protection apparatus (col 3, lines 1-5), comprising: an apparatus input (11); an apparatus output(13); a first transistor (31) comprising a first transistor source (source of 31), a first transistor drain (drain of 31), and a first transistor gate (gate of 31), wherein the first transistor source is coupled to the apparatus input (source of 31 coupled to 11); a second transistor (41) comprising a second transistor source (source of 41), a second transistor drain (drain of 41), and a second transistor gate (gate of 41), wherein the second transistor gate is coupled to the first transistor drain (gate of 41 coupled to drain of 31), the second transistor source is coupled to the apparatus input (source of 41 coupled to 11), and the second transistor drain is coupled to the apparatus output (drain of 41 coupled to 13); a voltage regulator circuit comprising (23), a first end (cathode of 23) and a second end (anode of 23), wherein the first end is coupled to the first transistor gate (23 coupled to gate of 31), and the second end is coupled to a ground (23 coupled to ground terminal across 12, 14); a first resistor (21) located between the first transistor source (source of 31) and the first transistor gate (gate of 31); a second resistor (32) located between the second transistor gate (gate of 41) and the second 
Van Wonterghem teaches a capacitor (C1, fig.1) coupled to the second transistor source (source of T1) and directly coupled to the second transistor gate (C1 coupled to gate of T1); wherein the capacitor (C1, fig.1) is connected to the second transistor gate (gate of T1) at a node (node connecting R1 and C1) such that the second resistor is located between the node and the ground (terminal 2 connected to the other terminal of R1), wherein the capacitor (C1) and the second resistor (R1) are configured to delay turning on the second transistor (col3, lines 44-46: C1, R2 provide RC time constant) when the input voltage (voltage on 3, fig.1) is increasing and does not exceed a preset protection voltage (col 3, lines 58-59). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Nishikawa to include the capacitor of Van Wonterghem to provide the advantage of providing a time constant regulating of transistor at the output thereby improving the overvoltage protection circuit.
Regarding claim 17, Nishikawa and Van Wonterghem disclose the device of claim 16, wherein the first transistor (Nishikawa, fig.1 31) is disconnected when the input voltage does 
Regarding claim 18, Nishikawa and Van Wonterghem disclose the device of claim 16, wherein the first transistor (Nishikawa, fig.1 31) is conducted when the input voltage exceeds the preset protection voltage (Nishikawa col 5, line 51-58).
Regarding claim 19, Nishikawa and Van Wonterghem disclose the device of claim 16, wherein the preset protection voltage depends on a sum of a regulator voltage (Nishikawa, col 2, lines 40-42) of the voltage regulator circuit and a threshold voltage (Nishikawa, col 2, lines 40-42) of the first transistor (Nishikawa, fig.1, 31).
Regarding claim 20, Nishikawa and Van Wonterghem disclose the device of claim 16, wherein the voltage regulator circuit (Nishikawa , fig.1, 23) is an active voltage regulator circuit  (Nishikawa, fig.1, 23) or a passive voltage regulator circuit (Nishikawa, fig.1, 23).
Regarding claim 21, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 1, wherein no resistor is located between the sixth terminal (Nishikawa, fig.1, 23) and the node (Van Wonterghem node at the gate of T1, fig.1).
Regarding claim 23, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 1, wherein the negative electrode (Nishikawa cathode of 23 fig.1) is directly coupled to the third terminal (Nishikawa gate of 31, fig.1).
Regarding claim 24, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 1, wherein the second resistor (Nishikawa 32, fig.1) is directly coupled to the sixth terminal (Nishikawa gate of 41, fig.1).
Regarding claim 25, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 1, wherein the capacitor (Van Wonterghem C1, fig.1) is directly coupled to the sixth terminal (Van Wonterghem gate of T1, fig.1).
Regarding claim 26, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 1, wherein the overvoltage protection apparatus comprises no diode in parallel with the capacitor and the first transistor (Nishikawa overvoltage protection circuit 1, see fig.1).
Claims 6, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishikawa et al (7,274,543) in view of  Van Wonterghem (5,951,660) and further in view of Starzec et al (3,048,718) (hereinafter “Starzec”).
Regarding claim 6, Nishikawa and Van Wonterghem disclose the overvoltage protection apparatus of claim 1, however they do not disclose wherein the first transistor and the second transistor are bipolar transistors.
Starzec teaches wherein the first transistor (20, fig.1) and the second transistor (18, fig.1) are bipolar transistors (18, 20 are bipolar transistor, as shown in fig.1). It would have been obvious to one with ordinary skill in the art at the time of invention to have modified the circuit of Nishikawa and Van Wonterghem to include the bipolar transistor of Starzec to provide the advantage of improved handling of over voltage protection circuit in high frequency operation condition.
Regarding claim 22, Nishikawa, Van Wonterghem and Starzec disclose the overvoltage protection apparatus of claim 6, wherein the first terminal (Starzec terminal of 20 not coupled to input, fig.1) and the fourth terminal (Starzec terminal of 18 coupled to output, fig.1) are collectors (Starzec 18, 20 see fig.1), wherein the second terminal (Starzec terminal of 20 coupled to input, fig.1) and the fifth terminal (Starzec terminal of 18 coupled to input, fig.1) are emitters (Starzec 18, 20, see fig.1), and wherein the third terminal (Starzec control terminal of 20, fig.1) and the sixth terminal (Starzec control terminal of 18, fig.1) are bases (Starzec control terminal of 18, 20 are bases, see, fig.1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BART ILIYA/Examiner, Art Unit 2839              

/KEVIN J COMBER/Primary Examiner, Art Unit 2839